Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00843-CV



    IN RE ROBERT MCBRIDE, INDEPENDENT EXECUTOR OF THE
         ESTATE OF GLENNA I. BARTH, DECEASED, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                                Probate Court
                           Galveston County, Texas
                      Trial Court Cause No. PR-0072416

                        MEMORANDUM OPINION

      On September 26, 2013, relator Robert McBride, Independent Executor of
the Estate of Glenna I. Barth, Deceased, filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Kimberly Sullivan,
presiding judge of the Probate Court of Galveston County, to vacate an order dated
May 30, 2013, granting a motion to consolidate and transfer.

      Relator has not established that he is entitled to the extraordinary relief of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2